DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a lens system having a power arrangement of +, -, +, -, +, - as disclosed in the first through third embodiments, does not reasonably provide enablement for any other power arrangement including +, -, +, +, +, + or -, -, +, -, -, - or other various power combinations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The applicant includes dependent claims that are not mutually dependent (they each only depend from claim 1) that include a single power to a particular lens (claims 3, 9, 11 and 13). Individually, these claims do not provide sufficient subject matter to solve the issue of enablement. The applicant has only defined the powers of one third of the .
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability, 5) existence of working samples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).            
The claims recite a six lens system. Claim 1 recites that the second lens is positive, the third lens is negative. The nature of the invention is drawn to a six lens optical system.
The state of the art discloses the majority of the power arrangement of an optical system.
The level of skill in the art is related to the areas of optical engineering.  The skill level is high due to the large amount of variables one must consider when inserting a single lens into an existing system.
The applicant has disclosed one working model using the power arrangement of +, -, +, -, +, -. Further, changing a single lens power normally results in breaking a lens system, please see the discussion below.
Applicant’s claims are excessively broad due, in part, to the complex and diverse nature of optical engineering requiring a minimum amount of information, ordinarily lens powers or specific shapes, to create a working system.
            Therefore, based on the discussions above concerning the art’s recognition that the process of lens design is complex, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine a functional lens power arrangement.
            Due to the large quantity of experimentation necessary to determine the proper lens powers, the lack of direction/guidance presented in the specification regarding same, the absence of sufficient working examples directed to same, the complex nature of the invention, the state of the prior art establishing that the lens powers must be known, and the breadth of the claims which fail to recite a working lens system, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.  
.

Claim Objections
Claims 1-20 objected to because of the following informalities:  in each claim that includes “satisfies following conditions” should be changed to “satisfies the following conditions” and “satisfying a following condition” should be “satisfying the following condition”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PGPUB 20130235473) in view of Son (PGPUB 20180180851).

Regarding claim 1, Chen discloses a camera optical lens, comprising, from an object side to an image side: 
a first lens (Fig. 17, Tables 17 and 19, 910);  
5a second lens having a negative refractive power (Fig. 17, Tables 17 and 19, 920); 
a third lens having a positive refractive power (Fig. 17, Tables 17 and 19, 930); 
a fourth lens (Fig. 17, Tables 17 and 19, 940); 
a fifth lens (Fig. 17, Tables 17 and 19, 950); and 
a sixth lens (Fig. 17, Tables 17 and 19, 960), 
10wherein the camera optical lens satisfies following conditions:
3.5 ≤ f1/f ≤ 7.00 (Table 17 where f1 = 12.56 and f = 2.88 giving 4.36);

Chen discloses an aspheric fifth lens having concave and convex portions but does not disclose satisfying the following condition:
-30.00 ≤ R9/d9 ≤ -10.00.
However, Son teaches a similar lens system having a power arrangement of +, -, +, -, + ,- (Table 1) and comprising an aspheric fifth lens satisfying -30.00 ≤ R9/d9 ≤ -10.00 (Fig. 7 where R9 = -10.173 and d9 = 0.488 giving -20.8).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Chen and Son such that the fifth lens satisfied the conditional expression above motivated by reducing the size of the system.

Regarding claim 2, modified Chen discloses further satisfying following conditions:
3.53 ≤ f1/f ≤ 6.97 (Table 17 of Chen where f1 = 12.56 and f = 2.88 giving 4.36); and
-29.67 ≤ R9/d9 ≤ -10.42 (Fig. 7 of Son where R9 = -10.173 and d9 = 0.488 giving -20.8).

Regarding claim 3, modified Chen discloses wherein the first lens has a positive refractive power (Table 17), and comprises an object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region (Table 17 and Fig. 17), and  25the camera optical lens further satisfies following conditions: 
-40.90 ≤ (R1+R2)/(R1-R2) ≤ -4.81 (Table 17 of Chen where R1 = 1.972, R2 = 2.613 giving -7.15);
 0.03 ≤ d1/TTL ≤ 0.11 (Table 17 of Chen where d1 = 0.321, TTL = 4.4 giving 0.073),
where 18R1 denotes a curvature radius of the object side surface of the first lens; R2 denotes a curvature radius of the image side surface of the first lens; and TTL denotes a total optical length from the object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 4, modified Chen discloses further satisfying following conditions: 

 0.04 ≤ d1/TTL ≤ 0.9 (Table 17 of Chen where d1 = 0.321, TTL = 4.4 giving 0.073).

Regarding claim 5, modified Chen discloses wherein the second lens comprises an 10object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region (Fig. 17 and Table 17), and the camera optical lens further satisfies following conditions:
-306.37 ≤ f2/f ≤ -1.70 (Table 17 of Chen where f2 = -38.71, f = 2.88 giving -7.94);
3.10 ≤ (R3+R4)/(R3-R4) ≤ 41.82 (Table 17 of Chen where R3 = 1.683, R4 = 1.489 giving 16.4); and
0.02 ≤ d3/TTL ≤ 0.11 (Table 17 of Chen where d3 = 0.24, TTL = 4.4 giving 0.055);
where f2 denotes a focal length of the second lens; R3 denotes a curvature radius of the object side surface of the second lens; R4 denotes a curvature radius of the image side surface of the second lens;  20d3 denotes an on-axis thickness of the second lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 6, modified Chen discloses n further satisfying following conditions:
-191.48 ≤ f2/f ≤ -2.13 (Table 17 of Chen where f2 = -38.71, f = 2.88 giving -7.94);
4.97 ≤ (R3+R4)/(R3-R4) ≤ 33.45 (Table 17 of Chen where R3 = 1.683, R4 = 1.489 giving 16.4); and
0.04 ≤ d3/TTL ≤ 0.09 (Table 17 of Chen where d3 = 0.24, TTL = 4.4 giving 0.055).

Regarding claim 7, modified Chen discloses wherein the third lens comprises an object side surface being convex in a paraxial region (Table 17 and Fig. 17 of Chen), and 30the camera optical lens further satisfies following conditions:  
0.42 ≤ f3/f ≤ 4.79 (Table 17 of Chen where f3 = 2.6, f = 2.88 giving 0.9);
0.06 ≤ d5/TTL ≤ 0.21 (Table 17 of Chen where d5 = .57, TTL = 4.4 giving 0.13);
19where 5f3 denotes a focal length of the third lens; R5 denotes a curvature radius of the object side surface of the third lens; R6 denotes a curvature radius of an image side surface of the third lens; d5 
Modified Chen does not disclose satisfying the conditional expression:
-4.50 ≤ (R5+R6)/(R5-R6) ≤ -0.66 (Table 17 of Chen and Fig. 7 of Son both provide a negative value of -0.1 and -0.2 respectively).
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -4.50 ≤ (R5+R6)/(R5-R6) ≤ -0.66, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the radius of the object and/or image-side surfaces of the third lens to be within the range above motivated by reducing image aberration.

Regarding claim 8, modified Chen discloses further satisfying the following conditions:  
0.66 ≤ f3/f ≤ 3.83 (Table 17 of Chen where f3 = 2.6, f = 2.88 giving 0.9);
0.09 ≤ d5/TTL ≤ 0.16 (Table 17 of Chen where d5 = .57, TTL = 4.4 giving 0.13).
Modified Chen does not disclose satisfying the conditional expression:
-2.81 ≤ (R5+R6)/(R5-R6) ≤ -0.83 (Table 17 of Chen and Fig. 7 of Son both provide a negative value of -0.1 and -0.2 respectively).
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy -2.81 ≤ (R5+R6)/(R5-R6) ≤ -0.83, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In this case, one having ordinary skill in the art would have sought to adjust the radius of the object and/or image-side surfaces of the third lens to be within the range above motivated by reducing image aberration.

Regarding claim 9, modified Chen discloses wherein the fourth lens has a negative refractive power, and comprises an object side surface being convex in a paraxial region and an image side surface being concave in the paraxial region ([0059] and Figs. 7-8), and the camera optical lens further satisfies following conditions:   
-8.16 ≤ f4/f ≤ -1.61 (Table 1 of Son where f4 = -15.396, f = 3.952 giving -3.9);
0.61 ≤ (R7+R8)/(R7-R8) ≤ 8.25 (Fig. 7 of Son where R7 = 12.349, R8 = 5.556 giving 2.64); and
0.02 ≤ d7/TTL ≤ 0.08 (Fig. 7 where d7 = 0.29, TTL is 4.8 giving 0.06);
where f4 denotes a focal length of the fourth lens; 25R7 denotes a curvature radius of the object side surface of the fourth lens; R8 denotes a curvature radius of the image side surface of the fourth lens; d7 denotes an on-axis thickness of the fourth lens; and TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 10, modified Chen discloses further satisfying following 20conditions:
-5.10 ≤ f4/f ≤ -2.02 (Table 1 of Son where f4 = -15.4, f = 3.952 giving -3.9);
0.97 ≤ (R7+R8)/(R7-R8) ≤ 6.6 (Fig. 7 of Son where R7 = 12.35, R8 = 5.56 giving 2.64); and
0.04 ≤ d7/TTL ≤ 0.06 (Fig. 7 where d7 = 0.29, TTL is 4.8 giving 0.06).


0.25 ≤ f5/f ≤ 1.12 (Table 17 of Chen where f5 = 1.73, f = 2.88 giving 0.6);
0.53 ≤ (R9+R10)/(R9-R10) ≤ 1.8 (Table 17 of Chen where R9 = 5.02, R10 = -1.111 giving 0.63); and
0.06 ≤ d9/TTL ≤ 0.33 (Fig. 7 of Chen where d9 = 0.592, TTL is 44 giving 0.13 and Fig. 7 of Son where d9 = 0.488, TTL of 4.8 giving 0.10);
where f5 denotes a focal length of the fifth lens; R10 denotes a curvature radius of the image side surface of the fifth lens; and  15TTL denotes a total optical length from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis.

Regarding claim 12, modified Chen discloses further satisfying following conditions:
0.40 ≤ f5/f ≤ 0.89 (Table 17 of Chen where f5 = 1.73, f = 2.88 giving 0.6); and
0.10 ≤ d9/TTL ≤ 0.26 (Fig. 7 of Chen where d9 = 0.592, TTL is 44 giving 0.13 and Fig. 7 of Son where d9 = 0.488, TTL of 4.8 giving 0.10).
Modified Chen does not disclose satisfying 0.85 ≤ (R9+R10)/(R9-R10) ≤ 1.44 (Table 17 of Chen where R9 = 5.02, R10 = -1.111 giving 0.63).
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination). This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations). Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to satisfy 0.85 ≤ (R9+R10)/(R9-R10) ≤ 1.44, since it has been held that where the general 

Regarding claim 15, modified Chen discloses further satisfying a following condition:  
-9.18 ≤ f12/f ≤ 8.10 (Fig. 7 of Son where f12 = 4.7);
where 15f12 denotes a combined focal length of the first lens and the second lens.

Regarding claim 16, modified Chen discloses further satisfying a following condition:  
-5.74 ≤ f12/f ≤ 6.48 (Fig. 7 of Son where f12 = 4.7).

Regarding claim 17, modified Chen discloses wherein a total optical length TTL 20from an object side surface of the first lens to an image plane of the camera optical lens along an optic axis is smaller than or equal to 5.50mm (Table 17 of Chen where TTL = 4.4).

Regarding claim 18, modified Chen discloses wherein the total optical length TTL of the camera optical lens is smaller than or equal to 5.25mm (Table 17 of Chen where TTL = 4.4).

Regarding claim 19, modified Chen discloses wherein an F number of the camera 25optical lens is smaller than or equal to 1.85 (Table 1 of Son where Fno = 1.79).

Regarding claim 20, modified Chen discloses wherein the F number of the camera optical lens is smaller than or equal to 1.82 (Table 1 of Son where Fno = 1.79).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Son and further in view of Lee et al. (PGPUB 20150138425).


-1.98 ≤ f6/f ≤ -0.33 (Table 17 of Chen where f6 = -2.62, f = 2.88 giving -0.91);
and
0.04 ≤ d11/TTL ≤ 0.14 (Table 17 of Chen where d9 = 0.404 TTL is 4.4 giving 0.09)
where 30f6 denotes a focal length of the sixth lens; 21R11 denotes a curvature radius of the object side surface of the sixth lens; R12 denotes a curvature radius of the image side surface of the sixth lens; dli denotes an on-axis thickness of the sixth lens; and TTL denotes a total optical length from an object side surface of the first lens to an 5image plane of the camera optical lens along an optic axis.
Modified Chen does not disclose wherein the sixth lens comprises an object side surface being concave in a paraxial region and satisfying the expression:
0.43 ≤ (R11+R12)/(R11-R12) ≤ 1.42.
However, Lee teaches a similar lens system having a power arrangement of +, -, +, - , +, - (Table 13) wherein the sixth lens is aspheric and biconcave (Tables 1 and 2) and satisfies the expression 0.43 ≤ (R11+R12)/(R11-R12) ≤ 1.42 (Table 1 where R11 = -172.506, R12 = 1.563 giving 0.982).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Chen and Lee such that the sixth lens was biconcave in the paraxial region such that it satisfied the expression above motivated by improving image quality.

Regarding claim 14, modified Chen discloses further satisfying following conditions:
-1.24 ≤ f6/f ≤ -0.42 (Table 17 of Chen where f6 = -2.62, f = 2.88 giving -0.91);
0.68 ≤ (R11+R12)/(R11-R12) ≤ 1.14 (Table 1 of Lee where R11 = -172.506, R12 = 1.563 giving 0.982); and
0.06 ≤ d11/TTL ≤ 0.11 (Table 17 of Chen where d9 = 0.404 TTL is 4.4 giving 0.09).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872